Herbert, J.,
dissenting. Prom 1929 to 1936, this court appraised and reappraised the complicated and highly controversial struggle represented by the case at bar. Pavilonis v. Valentine (1929), 120 Ohio St. 154, 165 N. E. 730; Vega v. Evans (1934), 128 Ohio St. 535, 191 N. E. 757; Dowd-Feder v. Truesdell (1936), 130 Ohio St. 530, 200 N. E. 762. Although this judicial churning may have been regrettable at the time, Chief Justice Weygandt noted in his concurrence with Dowd-Feder, supra, that “possibly this pronouncement of the court may mark the adoption of a rule of sufficient permanency and practicality to be of some value to the bench and bar of the state in the solution of this seemingly interminable controversy.”
The court reaffirmed its position on the question in Morrow v. Hume (1936), 131 Ohio St. 319, 3 N. E. 2d 39; and in Petro v. Donner (1940), 137 Ohio St. 168, 176, 28 N. E. 2d 503, we sustained the granting of a new trial because a juror falsely answered the question: “Have you done any work for any automobile liability insurance company that insures motorists?”
Dozens of lower court decisions over the last 34 years have stabilized a thorough and accepted settlement in this controversy.
As I view the decision of the majority in this case, it represents the unfortunate commencement of a new era of unnecessary uncertainty for litigants, courts and prospective jurors. The proper and ethical testing of the limits of today’s announcement by astute trial counsel should be a foregone conclusion.
It is true that the majority reaffirms the important test of good faith, but it a]so goes far beyond that point. The *130questions held to be improper in this case were considerably less explicit than those found to be free from error in Pavilonis, Dowd-Feder and Petro, supra.
In the case at bar, the trial court either did or did not adhere to the letter or spirit of the Pavilonis, Dowd-Feder and Morrow decisions. That is the question before us and, in my opinion, that is the question we should answer.
Schneider and Duncan, JJ., concur in the foregoing dissenting opinion.